Per Curiam.
We are of the opinion that the New York Central Railroad Company is entitled to compensation for the station building taken by the city. It was first held by the Special Term that an award for the sum of $28,400 should be made. Thereafter this award was reduced to the sum of $1, upon the theory that a part of the station building encroached on city property. The fact that a small portion of the structure may have been on an abandoned public street is not a sufficient ground for reducing the award. The railroad company is entitled to an award of $28,400 for the station building.
The order should, therefore, be modified by reinstating the award for the sum of $28,400, and as so modified affirmed, with costs to the appellants.
Present — Dowling, P. J., Merrell, McAvoy, Martin and Proskauer, JJ.
Order’ modified by reinstating the award for the sum of $28,400, and as so modified affirmed, with costs to the appellants. Settle order on notice.